          Case 1:20-cv-02118-MHC Document 31 Filed 07/16/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DEBORAH GONZALEZ, APRIL     )
BOYER BROWN, LINDA LLOYD,   )
ADAM SHIRLEY, and ANDREA    )
WELLNITZ,                   )
                            )
    Plaintiffs;             )                        CIVIL ACTION FILE NO.:
                            )
vs.                         )                        1:20-CV-2118-MHC
                            )
BRIAN KEMP, GOVERNOR OF THE )
STATE OF GEORGIA, and       )
BRAD RAFFENSPERGER,         )
SECRETARY OF STATE,         )
STATE OF GEORGIA,           )
                            )
    Defendant.              )

                            PROPOSED JOINT ORDER

        Plaintiffs1 Deborah Gonzalez, April Boyer Brown, Linda Lloyd, Adam

Shirley, and Andrea Wellnitz, and Defendants2 Brian Kemp, Governor of the State

of Georgia, and Brad Raffensperger, Secretary of State of the State of Georgia,


1
    Defendants submit this Proposed Joint Order with Plaintiffs’ express consent.
2
 In submitting this proposed Joint Order pursuant to this Court’s commands in its
July 2, 2020, order, Defendants seek solely to comply with the requirement of the
Court’s order to provide guidance as to the mechanism and procedure for
conducting a Special Election for the District Attorney for the Western Judicial
Circuit on November 3, 2020, should this Court’s order remain in force and effect.
In so doing, Defendants do not consent to the grant of preliminary injunctive relief,
nor do they waive any right to appeal or otherwise seek relief from the Court’s July
2, 2020, order.
        Case 1:20-cv-02118-MHC Document 31 Filed 07/16/20 Page 2 of 5



submit this proposed joint order as directed by the Court in its July 2, 2020, order

granting preliminary injunctive relief against Defendants (Doc. 22).

      The parties agree that the following procedure would govern the conduct of

any special election for the District Attorney for the Western Judicial Circuit on

November 3, 2020:

      1. The Secretary of State shall issue a call for the special election for the

         District Attorney for the Western Judicial Circuit no later than August 5,

         2020.

      2. Qualifying for candidates for the District Attorney for the Western

         Judicial Circuit will take place on August 12, 2020 from 9:00 a.m. to

         5:00 p.m., August 13, 2020 from 9:00 a.m. to 5:00 p.m., and August 14,

         2020 from 9:00 a.m. to 1:00 p.m.

      3. Qualifying will be conducted at:

             Elections Division
             Suite 802, West Tower
             2 Martin Luther King Drive, S.E.
             Atlanta, GA 30334
             404-656-2871

      4. Qualifying fees for the District Attorney position will be $3,674.20. In

         the event that the Court’s Order of July 2, 2020, is reversed or vacated, or

         if a Special Election for the District Attorney of the Western Judicial

         Circuit is not conducted for any other reason, Defendant Raffensperger is


                                          2
 Case 1:20-cv-02118-MHC Document 31 Filed 07/16/20 Page 3 of 5



   hereby instructed to refund any qualifying fees that have been accepted

   by the Secretary of State’s office from candidates seeking to qualify for a

   November 3, 2020, Special Election for the position of District Attorney

   for the Western Judicial Circuit.

5. Upon the close of qualifying, Defendant Raffensperger shall provide the

   Elections Supervisors for Clarke and Oconee Counties with the names of

   all candidates that have been duly qualified for inclusion on the

   November 3, 2020, ballot for a Special Election for the District Attorney

   of the Western Judicial Circuit.

6. The Special Election will be performed as follows: a) pursuant to

   O.C.G.A. §21-2-541(b), the name of the office and the candidates shall

   be included on the ballot for the November 3, 2020 general election in

   the position where such names would ordinarily appear if such contest

   were a general election; b) pursuant to O.C.G.A. ¶ 21-2-540 (e),

   candidates shall be listed alphabetically on the ballot and may choose to

   designate on the ballot their party affiliation and the party affiliation

   selected by a candidate shall not be changed following the close of

   qualifying; c) pursuant to O.C.G.A. § 21-2-501 (a)(1), if no candidate

   receives a majority of the votes cast, a special election runoff between the

   candidates receiving the two highest numbers of votes shall be held; d)


                                      3
 Case 1:20-cv-02118-MHC Document 31 Filed 07/16/20 Page 4 of 5



   pursuant to O.C.G.A. ¶ 21-2-501(a)(4), the special election runoff, if

   applicable, shall be held on December 1, 2020, the twenty-eighth day

   after the holding of the preceding general election.

Respectfully submitted,

                                CHRISTOPHER M. CARR              112505
                                Attorney General

                                BRYAN K. WEBB                    743580
                                Deputy Attorney General

                                RUSSELL D. WILLARD            760280
                                Senior Assistant Attorney General

                                /s/Elizabeth T. Young
                                ELIZABETH T. YOUNG               707725
                                Assistant Attorney General

                                MILES C. SKEDSVOLD               371576
                                Assistant Attorney General

                                Georgia Department of Law
                                40 Capitol Square SW
                                Atlanta, GA 30334
                                eyoung@law.ga.gov
                                404-651-6102

                                Attorneys for Defendants




                                   4
        Case 1:20-cv-02118-MHC Document 31 Filed 07/16/20 Page 5 of 5




                    Certificate of Service and of Compliance
                                 With L.R. 5.1(C)

      I hereby certify that this filing conforms to the requirements of L.R.


5.1(C). This filing is written in 14 point Times New Roman font.

      I hereby certify that on July 16, 2020, I electronically filed this Proposed

Order with the Clerk of Court using the CM/ECF system which will automatically

send e-mail notification of such filing to the following attorneys of record:

      Bruce P. Brown
      BRUCE P. BROWN LLC
      1123 Zonolite Rd. NE
      Suite 6
      Atlanta, GA 30306

      This 16th day of July, 2020.

                                              /s/Elizabeth T. Young
                                              ELIZABETH T. YOUNG                707725
                                              Assistant Attorney General




                                          5
